                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                     NO. 7:18-CR-99-FL-1


  UNITED STATES OF AMERICA
                                                           ORDER TO SEAL
      v.                                            PROPOSED SEALED DOCUMENT
                                                     “SENTENCE MEMORANDUM”
  ISAI SANCHEZ


       On motion of the Defendant, ISAI SANCHEZ, and for good cause shown, it is hereby

ORDERED that DE [42] be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This the 29th
                ___ day of July, 2019.



                                           ________________________________________
                                           The Honorable Louise Wood Flanangan
                                           United States District Court Judge
                                   CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing was served upon:

ROBIN PENDERGRAFT
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-14461

and

JANE JACKSON
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-14461

USANCE-FIRSTSTEPACT2018@USDOJ.GOV


By email on May 15, 2019.


                                           G. ALAN DUBOIS
                                           Federal Public Defender
                                           /s/ Sherri Royall Alspaugh
                                           SHERRI ROYALL ALSPAUGH
                                           First Assistant Federal Public Defender
                                           Attorney for Defendant
                                           Office of the Federal Public Defender
                                           150 Fayetteville Street, Suite 450
                                           Raleigh, North Carolina 27601
                                           Telephone: 919-856-4236
                                           Fax: 919-856-4477
                                           E-mail: Sherri Alspaugh@fd.org
                                           N.C. State Bar No. 17581
                                           LR 57.1 Counsel Appointed
